COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Kenneth D. King and Judith King, by and through Judith King,
                         Independent Executor of the Estate of Kenneth King, deceased v.
                         Deutsche Bank National Trust Company, as Indenture Trustee, on
                         behalf of the Owners of Accredited Mortgage Loan Trust 2004-4 Asset
                         Backed notes, By its Attorney-In-Fact and Servicer in-fact, select
                         Portfolio Servicing, Inc.

Appellate case number:   01-13-01091-CV

Trial court case number: 2012-36457

Trial court:             281st District Court of Harris County

       Appellants have filed a Motion to Supplement Appellants’ Brief, requesting that we
permit the supplementation of their brief and take judicial notice of records filed in the
Fourteenth Court of Appeals. Appellee has filed a response in opposition.
        Appellants’ motion is granted in part; Appellants may file a supplemental brief with
records, as described in their motion, within 10 days of the date of this order. Appellants’
request that we take judicial notice of the records to be attached is carried with the case, and
will be determined upon submission.
        Should appellee wish to file a responsive supplemental brief, any such brief will be due
no later than 30 days from the date appellants’ supplemental brief is filed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: July 24, 2014